DETAILED ACTION
Prosecution History
	Claims 1-8 were originally filed.
	Claims 4-5 have since been cancelled.
	Claim 1 has since been amended.
	Claims 1-3 and 6-8 are pending and allowed.

Allowable Subject Matter
Claims 1-3 and 6-8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Shelton et al. US 2013/0296117.
Shelton discloses a system and method for engine flare control during a gear shift. The system of Shelton first determines if the shift is an upshift or downshift and then calculates the new gear ratio for the gear to be shifted into. A target engine speed is then determined based on the new gear ratio. If the engine speed is greater than the target engine speed plus a threshold speed, it is determined that an engine flare will occur during the shift. The system of Shelton then calculates a suitable motor torque to be applied to the drivetrain in order to minimize the engine flare. If the motor is capable of delivering the desired torque, then the system of Shelton does in order to reduce engine flare due to gear shifts. 
	A to independent claim 1, however, the prior art of record fails to teach or suggest the following claimed subject matter:
	“determining that the RPM flare of the transmission occurs when a difference between an RPM of the motor and an EPM flare control target speed of the transmission is greater than a specific RPM flare reference speed of the transmission; and
calculating the RPM flare control target speed of the transmission according to the following equation:	RPM flare control target speed = ((an output RPM of a transmission) / (current driving gear ratio of the transmission))X LPF, wherein “LPF” denotes a low-pass filter.”

Claims 2-3 and 6-8 depend on allowable claim 1 and are, therefore, allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668